ADDITIONAL STATEMENT.
The opinion in this case has been drawn in conformity to the usual rule that when it is found that the trial court had no jurisdiction, the appellate court in its opinion will not go into the merits, further than to develop the jurisdictional question. Simple justice to this appellant requires, however, that a statement by another member of the court be made of the fact, for it is a fact, that before arriving at the final determination that there was no jurisdiction, the court had reviewed this entire record and had come to the conclusion that there is no substantial merit in this prosecution; that appellant was entitled to be discharged on a peremptory instruction, and that this would have been the judgment of this court had the jurisdictional question not intervened. *Page 395